Case: 17-13864     Date Filed: 05/22/2018   Page: 1 of 4


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13864
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:16-cv-00131-WTH-GRJ

KELLY-JO MULLEN,

                                                               Plaintiff-Appellant,

                                      versus

ACTING COMMISSIONER OF SOCIAL SECURITY,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                 (May 22, 2018)

Before TJOFLAT, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Kelly Jo Mullen appeals the district court’s order affirming the decision by

the Social Security Administration (“Commissioner”) denying her application for
              Case: 17-13864     Date Filed: 05/22/2018   Page: 2 of 4


disability insurance benefits (“DIB”), pursuant to 42 U.S.C. § 405(g). On appeal,

she argues that the finding by the Administrative Law Judge (“ALJ”) that Mullen

was not disabled because she had the residual functional capacity (“RFC”) to

perform sedentary work and could return to her past work as a quality assurance

analyst was not supported by substantial evidence.

      We review de novo the legal principles upon which the Commissioner’s

decision is based, and review the resulting decision only to determine whether it is

supported by substantial evidence. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th

Cir. 2005). Substantial evidence is less than a preponderance, and requires only

such relevant evidence as a reasonable person would accept as adequate to support

a conclusion. Id. In conducting this limited review, we may not decide the facts

anew, make credibility determinations, or re-weigh the evidence. Id.

      An individual claiming Social Security disability benefits must prove that

she is disabled. Moore, 405 F.3d at 1211. For DIB claims, a claimant is eligible

for benefits when she demonstrates disability on or before the date for which she

was last insured. Id.; 42 U.S.C. § 423(a)(1)(A). The social security regulations

establish a five-step evaluation process used to determine eligibility for DIB

claims. 20 C.F.R. § 404.1520(a)(4).

      At step four of the analysis, the ALJ must assess the claimant’s RFC and

ability to perform past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). The RFC is


                                          2
                Case: 17-13864   Date Filed: 05/22/2018    Page: 3 of 4


a measure of what the claimant is able to do despite the limitations caused by her

impairments. 20 C.F.R. § 404.1545(a). If the claimant is able to return to her past

relevant work, she is not disabled. 20 C.F.R. § 404.1520(a)(4)(iv), (f). The

regulations place “a very heavy burden” on the claimant to demonstrate a

qualifying disability and an inability to perform past relevant work. Moore, 405
F.3d at 1211.

      In determining the RFC, the ALJ must consider all relevant medical and

other evidence. 20 C.F.R. § 404.1520(a)(e). The ALJ is required to weigh all the

medical opinions received, and generally gives more weight to the opinions of

treating or examining physicians than to the opinions of physicians that have not

treated or examined the claimant. 20 C.F.R. § 404.1527(c). However, in weighing

medical evidence, the ALJ considers many factors, including whether the opinion

is well-supported and consistent with the record, and the length and nature of the

relationship between the physician and the claimant. Id. The ALJ must state with

particularity the weight given to different medical opinions and the supporting

reasons. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011).

      A report from a non-examining physician does not, on its own, constitute

substantial evidence supporting an administrative decision, and is entitled to little

weight if it contradicts the opinion of an examining physician. Lamb v. Bowen,

847 F.2d 698, 703 (11th Cir. 1988). However, the ALJ is free to reject any


                                           3
              Case: 17-13864     Date Filed: 05/22/2018   Page: 4 of 4


medical opinion when the evidence supports a contrary conclusion. Sryock v.

Heckler, 764 F.2d 834, 835 (11th Cir. 1985).

      Mullen was required to prove that she was disabled on or before

December 1, 2008, her date last insured. See Moore, 405 F.3d at 1211; 42 U.S.C.

§ 423(a)(1)(A). Dr. Chodosh’s opinion, which expressly stated that the limitations

he recognized first presented in 2010, was not relevant to the determination of

disability during the period between Mullen’s alleged onset date and her date last

insured, and was inconsistent with medical and opinion evidence related to that

time period. Accordingly, substantial evidence supported the ALJ’s decision to

disregard that opinion. See Sryock, 764 F.2d at 835. Furthermore, Dr. West’s

expert opinion and medical evidence from the relevant time period, both of which

indicated that Mullen had received successful treatment for her heart condition,

constituted substantial evidence supporting the ALJ’s determination that, as of the

date last insured, Mullen retained the RFC to perform sedentary work. Because the

vocational expert testified that Mullen’s past work as a quality assurance analyst

was performed at the sedentary level, there was substantial evidence supporting the

ALJ’s conclusion that Mullen could return to such work and was, therefore, not

disabled. See 20 C.F.R. § 404.1520(a)(4)(iv), (f); Moore, 405 F.3d at 1211.

      AFFIRMED.




                                          4